
	
		II
		110th CONGRESS
		2d Session
		S. 3541
		IN THE SENATE OF THE UNITED STATES
		
			September 23
			 (legislative day, September 17), 2008
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To address the impending humanitarian crisis and
		  potential security breakdown as a result of the mass influx of Iraqi refugees
		  into neighboring countries, and the growing internally displaced population in
		  Iraq, by increasing directed accountable assistance to these populations and
		  their host countries, facilitating the resettlement of Iraqis at risk, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Iraqi Refugee and Internally Displaced Persons
			 Humanitarian Assistance, Resettlement, and Security Act of
			 2008.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Findings.
					Sec. 4. Sense of Congress.
					Sec. 5. Statements of policy.
					Sec. 6. Humanitarian assistance for vulnerable populations in
				Iraq and Iraqi refugees.
					Sec. 7. Iraqi refugee admissions and processing.
					Sec. 8. International cooperation.
					Sec. 9. Reports to Congress.
				
			2.DefinitionsIn this Act:
			(1)IDPsThe
			 term IDPs means internally displaced people in Iraq.
			(2)UNHCRThe
			 term UNHCR means the Office of the United Nations High
			 Commissioner for Refugees.
			(3)Vulnerable
			 populations in IraqThe term vulnerable populations in
			 Iraq includes IDPs, Iraqis from ethnically mixed families, women at
			 risk, unaccompanied children and adolescents, the elderly, Iraqis with serious
			 medical needs, survivors of violence or torture, Iraqis who are members of
			 religious or other minority groups, including Chaldo Assyrian Christians,
			 Sabian Mandaens, Yazidis, Jews, and Baha’is, and any other group determined to
			 vulnerable by the Secretary of State in consultation with the UNHCR.
			3.FindingsCongress finds the following:
			(1)Since the
			 beginning of the war in Iraq, according to the UNHCR, more than 2,000,000
			 Iraqis have fled their homes for neighboring countries to avoid sectarian and
			 other violence.
			(2)According to the
			 UNHCR, there are more than 2,700,000 IDPs, many lacking adequate food, shelter,
			 and other basic services.
			(3)The security
			 situation in several locations within Iraq reduces access to the Iraqi
			 population by Iraqi Government agencies and humanitarian aid providers and
			 greatly limits the provision of aid.
			(4)The Iraq Study
			 group predicted that [a] humanitarian catastrophe could follow as more
			 refugees are forced to relocate across the country and the
			 region..
			(5)The dispersion of
			 Iraqi refugees in poor urban areas of host countries makes it exceedingly
			 difficult for humanitarian agencies to identify and reach these
			 populations.
			(6)Many Iraqis have
			 put their lives and those of their families at risk by working for the United
			 States Government, United States corporations, the United States media, and
			 nongovernmental organizations.
			(7)Since March 2003,
			 the United States has resettled less than 20,000 Iraqi refugees, while Jordan
			 and Syria have provided temporary asylum to 2,000,000 Iraqis, and other
			 countries neighboring Iraq have received tens of thousands more Iraqis.
			(8)Since March 2003,
			 Sweden has accepted 40,000 Iraqi refugees, and Denmark evacuated and resettled
			 370 Iraqi interpreters and other Iraqis who worked for Danish troops prior to
			 the Danish contingent’s departure from Iraq in 2007.
			(9)Current United
			 States policies governing the processing of refugees constrain United States
			 Government agencies from expediting the screening processes and increasing the
			 number of Iraqis accepted into the United States.
			(10)The massive flow
			 of Iraqi refugees into neighboring host countries has overwhelmed existing
			 social, economic, and security capacities of such countries.
			(11)While Iraqi
			 refugees and IDPs are disproportionately made up of vulnerable populations,
			 many other segments of the Iraqi population at large are also
			 vulnerable.
			(12)Increasing
			 poverty and despair among displaced populations may provide fertile ground for
			 extremist ideologies to take root and possible recruitment by extremist
			 groups.
			(13)The humanitarian
			 crisis in Iraq and neighboring countries threatens to destabilize the entire
			 region.
			(14)United States
			 policy is to admit at least 50 percent of the refugees referred by the UNHCR.
			 In 2007, the UNHCR referred more than 10,000 cases to the United States, and
			 the United States resettled 1,608 Iraqi refugees. The United States has pledged
			 to admit 12,000 Iraqi refugees during 2008.
			(15)During 2008, the Government of Iraq has
			 dedicated $18,000,000 to its Ministry of Displaced and Immigration and offered
			 $25,000,000 to neighboring countries hosting Iraqi refugees, even as the
			 Government of Iraq is predicting it will likely generate more than
			 $32,000,000,000 in oil revenues during 2008 alone.
			(16)The United States
			 has yet to disclose a long-term comprehensive strategy to address humanitarian
			 and security crisis related to Iraqi refugees.
			4.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)Iraqi refugees and
			 IDPs will have an impact on the security of the region and the short- and
			 long-term effects of their displacement should be considered within overall
			 United States toward Iraq policy and be addressed at the highest levels of
			 Government;
			(2)it is in the
			 United States humanitarian and national interests to demonstrate the United
			 States commitment to resettle Iraqi refugees and IDPs and the United States
			 should work with other governments, including the member states of the
			 Organization for Security and Cooperation in Europe, to encourage such
			 governments to do the same; and
			(3)the United States
			 should express its gratitude and support to host countries for providing
			 humanitarian assistance to Iraqi refugees and to countries that have already
			 resettled Iraqi refugees.
			5.Statements of
			 policyThe policy of the
			 United States shall be the following:
			(1)To lead an
			 initiative to provide for the relief of vulnerable populations in Iraq and
			 Iraqi refugees in neighboring countries and to take the lead in funding
			 assistance requests from the UNHCR, other humanitarian agencies, and
			 international organizations by funding at levels well above the traditional
			 United States share, and to assist in the resettlement of Iraqi
			 refugees.
			(2)To develop immediately a long-term
			 comprehensive strategy for Iraq in coordination with the Government of Iraq and
			 host countries, the United Nations, and nongovernmental organizations to meet
			 the humanitarian and security needs of Iraqi refugees and IDPs and to establish
			 within the Executive Office of the President a Special Coordinator for Iraqi
			 Refugees and Internally Displaced Persons to ensure expeditious and effective
			 implementation of such a strategy.
			(3)To work with the
			 Government of Iraq, the United Nations, and nongovernmental organizations to
			 help the Government of Iraq improve its capacity and ability to provide relief
			 for vulnerable populations in Iraq in all communities throughout Iraq and to
			 provide assistance to Iraqi refugees in neighboring countries.
			(4)To commit to
			 working with international partners, including the United Nations, donor
			 countries, international financial institutions, international and indigenous
			 nongovernmental organizations, and other international organizations to assist
			 in providing for the emergency, medium-, and long-term humanitarian needs of
			 vulnerable populations in Iraq and Iraqi refugees in neighboring
			 countries.
			6.Humanitarian
			 assistance for vulnerable populations in Iraq and Iraqi refugees
			(a)In
			 generalWith respect to
			 vulnerable populations in Iraq and with respect to each country containing a
			 significant population of Iraqi refugees, including Jordan, Syria, Turkey,
			 Lebanon, Egypt, and Iran, the Secretary of State shall provide bilateral
			 assistance to such countries, as appropriate under United States law, or
			 funding to international organizations and nongovernmental organizations in
			 accordance with subsection (b) that are working to provide humanitarian
			 assistance, including adequate food, shelter, clean drinking water, sanitation,
			 health care, education, and protection to such refugees or populations.
			(b)Assistance and
			 fundingAssistance and funding under subsection (a) shall be in
			 the form of—
				(1)contributions to
			 the UNHCR that are not less than 50 percent of the amount requested by the
			 UNHCR and other international organizations providing humanitarian assistance
			 to vulnerable populations in Iraq and to Iraqi refugees in neighboring
			 countries, for 2008, 2009, and 2010 for aid to such populations and
			 refugees;
				(2)contributions to the
			 International Federation of the Red Cross and Red Crescent, other
			 nongovernmental organizations, and other international organizations working in
			 such countries to provide aid to vulnerable populations in Iraq and to Iraqi
			 refugees in neighboring countries; and
				(3)technical
			 assistance to relevant ministries of the Government of Iraq, contingent on
			 substantially increased Government of Iraq funding of assistance programs for
			 vulnerable populations in Iraq and for Iraqi refugees in neighboring countries,
			 together with appropriate monitoring mechanisms.
				(c)Special
			 provisions relating to vulnerable populations in Iraq and Iraqi
			 refugeesThe Secretary of
			 State shall make every effort to ensure that the humanitarian needs of
			 vulnerable populations in Iraq and Iraqi refugees in neighboring countries are
			 met, including increased resources to improve the registration capabilities of
			 nongovernmental organizations for such vulnerable populations and such
			 refugees, adequate food, shelter, clean drinking water, sanitation, health
			 care, education, and protection.
			(d)Authorizations
			 of appropriations
				(1)In
			 generalThere is authorized
			 to be appropriated $700,000,000 for each of fiscal years 2009, 2010, and 2011
			 to carry out this section. Amounts appropriated pursuant to this authorization
			 shall be in addition to amounts otherwise available for such purposes.
				(2)For
			 Jordan
					(A)In
			 generalIn addition to
			 amounts authorized to be appropriated pursuant to paragraph (1), there is
			 authorized to be appropriated $500,000,000 for fiscal year 2009 to Jordan to
			 provide humanitarian assistance to Iraqi refugees and to provide the necessary
			 infrastructure to support both the needs of Iraqi refugees and the Jordanian
			 people, such as for housing, educational facilities, health clinics, improved
			 access to water resources and sanitation facilities and related social
			 services.
					(B)Cooperation and
			 monitoringIn cooperation
			 with the Government of Jordan, the President shall establish appropriate
			 monitoring and transparency mechanisms to ensure that funds appropriated
			 pursuant to the authorization of appropriations in subparagraph (A) are
			 effectively administered.
					7.Iraqi refugee
			 admissions and processing
			(a)Numerical
			 limitationsIn addition to
			 the numerical limitations provided for under subsections (a) and (b) of section
			 207 of the Immigration and Nationality Act (8 U.S.C. 1157), the number of
			 refugees who may be admitted during fiscal years 2009, 2010, and 2011 under
			 subsection (c) of such section shall be increased by not fewer than 20,000 for
			 the purpose of admitting refugees who—
				(1)are citizens or
			 nationals of Iraq; and
				(2)became refugees on or after March 19,
			 2003.
				(b)Processing
			 personnel increaseNot later than September 30, 2009, the
			 Secretary of State, in coordination with the Secretary of Homeland Security,
			 shall, subject to the availability of appropriations for such purpose, have
			 increased by 100 percent the number of Federal personnel in Iraq (and in other
			 countries in the region, where appropriate) who are conducting security reviews
			 of Iraqis who have applied for admission to the United States as refugees above
			 the number of such personnel conducting such reviews on the date of the
			 enactment of this Act.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary for fiscal years 2009 through 2011 to carry out this
			 section.
			8.International
			 cooperationThe Secretary of
			 State, in cooperation with the Secretary of Homeland Security, shall work with
			 the international community, including the United Nations, the Organization for
			 Security and Cooperation in Europe, the European Union, the Gulf Cooperation
			 Council, the Arab League, the Organization of American States, the Association
			 of Southeast Asian Nations, and others to establish mechanisms to
			 provide—
			(1)financial
			 assistance to vulnerable populations in Iraq and to Iraqi refugees in
			 neighboring countries through bilateral assistance to host governments or
			 through international organizations that are working directly with such
			 populations and such refugees;
			(2)technical and
			 financial assistance to international organizations in order to process
			 refugees; and
			(3)increased attention
			 to and advocacy on behalf of vulnerable populations in Iraq and Iraqi refugees
			 in neighboring countries by continuing to strongly support the work of United
			 Nations agencies and international organizations providing protection and
			 assistance.
			9.Reports to
			 CongressNot later than 180
			 days after the date of the enactment of this Act, and every 6 months
			 thereafter, the Secretary of State and the Secretary of Homeland Security shall
			 submit to the Committee on Foreign Relations of the Senate and the Committee on
			 Foreign Affairs of the House of Representatives a report on the implementation
			 of this Act, including—
			(1)information concerning assistance and
			 funding to host countries and international organizations and nongovernmental
			 organizations pursuant to section 6, and accountability reports regarding the
			 expenditure of such funds;
			(2)information
			 concerning measures taken by the United States to increase its capabilities to
			 process IDPs and Iraqi refugees for resettlement and the number of such IDPs
			 and refugees resettled under section 7;
			(3)an evaluation of
			 the effectiveness of measures implemented by agencies of the Government of Iraq
			 to provide direct assistance to vulnerable populations in Iraq and Iraqi
			 refugees in neighboring countries; and
			(4)information
			 concerning progress on the implementation of the long-term comprehensive
			 strategy described in section 5(2).
			
